Citation Nr: 0732934	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
February 1965, and June 1975 to February 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2007, the appellant testified at a 
Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).  To establish service 
connection for a particular disability, the evidence must 
show that the disability resulted from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

According to the Certificate of Death, the immediate cause of 
death was adult respiratory distress syndrome due to 
pneumonia.  The other conditions contributing to death, but 
not related to adult respiratory distress syndrome due to 
pneumonia, were obesity and sleep apnea.  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant has submitted evidence 
which includes lay evidence which stated that the veteran had 
breathing problems when he returned from Korea.  The 
veteran's daughter stated that the veteran told him that a 
doctor during military service told him that he had black 
spots forming on his lungs.  At her personal hearing, the 
appellant testified that during service, the veteran would 
drive home on the weekends and he would have periods where 
she witnessed the veteran sleeping and then stop breathing.

The appellant also submitted a statement from W.D.R., M.D., 
in which this physician stated that he had treated the 
veteran for sleep apnea and sleep disorders during his 
lifetime and that these disorders became exacerbated after 
his military service in Korea.  He essentially indicated that 
after the veteran returned from Korea, he had worse sleep 
apnea.  

As noted, Dr. R. opined that following service in Korea, the 
veteran had sleep apnea and a sleep disorder.  Dr. R. did not 
submit supporting clinical records.  He did not state when he 
began or concluded treating the veteran.  The lay persons do 
not have the medical expertise to provide more than simple 
medical observations.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the appellant should be 
provided the opportunity to submit additional information 
from Dr. R. in that regard.  In addition, the Board finds 
that a VA medical opinion should be obtained to determine if 
the veteran's death from adult respiratory distress syndrome 
due to pneumonia, with obesity and sleep apnea as 
contributing conditions, are in any way etiologically related 
to service.  The opinion should be based on a review of the 
claims file.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant should be provided an 
opportunity to submit additional evidence 
from W.D.R., M.D., to include supporting 
clinical records as well as statement of when 
he began and concluded treating the veteran.

2.  Obtain a VA medical opinion.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the veteran's death from adult 
respiratory distress syndrome due to 
pneumonia, with obesity and sleep apnea as 
contributing conditions, are in any way 
etiologically related to service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

